Title: From James Madison to Dominick Lynch Jr., 27 June 1817
From: Madison, James
To: Lynch, Dominick, Jr.


SirMontpellier June 27. 1817
I have recd. your letter of the 18th. inst. informing me that “the Amn. Society for the encouragemt of domestic manufactures,” have been pleased to elect me one of its members.
Altho’ I approve the policy of leaving to the sagacity of individuals, and to the impulse of private interest, the application of industry & capital, I am equally persuaded, that in this as in other cases, there are exceptions to the general rule, which do not impair the principle of it. Among these exceptions, is the policy of encouraging domestic manufactures, within certain limits, and in reference to certain articles.
Without entering into a detailed view of the subject, it may be remarked, that every prudent nation will wish to be independent of other nations, for the necessary articles of food, of raiment, and of defence; and particular considerations applicable to the U.S. seem to strengthen the motives to this independence.
Besides the articles falling under this above description, there may be others for manufacturing which natural advantages exist, which require temporary interpositions for bringing them into regular & successful activity.
Where the fund of industry is acquired by emigrations from abroad, and not withdrawn nor witheld from other domestic employments, the case speaks for itself.
I will only add, that among the articles of consumption and use the preference in many cases, is decided merely by fashion or by habits. As far as an equality, and still more where a real superiority is found in the articles manufactured at home, all must be sensible that it is politic and patriotic to encourage a preference for them; as affording a more certain source of supply for every class, and a more certain market for the surplus product of the Agricultural class.
With these sentiments, I beg you to make my acknowlegements for the mark of distinction conferred on me; and which I accept from a respect for the Society and for its objects rather than from any hope of being useful as a member. To your self, Sir I tender my friendly respects.
J.M.
